IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11412
                        Conference Calendar



CHARMANE SMITH,

                                         Plaintiff-Appellant,

versus

FEDERAL MEDICAL CENTER CARSWELL,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-327-T
                      --------------------
                          June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Charmane Smith, federal prisoner # 15587-076, appeals the

district court’s dismissal of her civil rights action for failure

to state a claim pursuant to 28 U.S.C. § 1915(A) and

§ 1915(e)(2)(B)(ii).   Smith argues that her civil commitment is

illegal, that the involuntary medication is unnecessary and

dangerous to her health, that the evaluating psychologist was

unethical, negligent, or criminal in his diagnosis, and that the

magistrate judge’s findings had nothing to do with her lawsuit.

According to Smith, she was criminally indicted on several

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-11412
                                -2-

charges but was determined incompetent to stand trial, was

committed to the custody of the Attorney General for four months

by an order entered on June 18, 1997, and was sent to FMC

Carswell for restoration of competency.   She states that on

October 2, 1998, she was civilly committed pursuant to 18 U.S.C.

§ 4246(d).   She contends that her lawsuit is for a monetary

judgment and release from prison on the grounds that she was

illegally committed and that the psychologist was guilty of

negligence and malpractice.   The focus of her brief is a

challenge to the civil commitment order issued by the district

court in the Western District of Tennessee.   She does not

challenge the basis of the district court’s dismissal of this

civil rights action, that she has not named an individual

defendant subject to suit under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) or the

Federal Tort Claims Act (FTCA).

     Smith filed a separate habeas petition pursuant to 28 U.S.C.

§ 2241 in the Northern District of Texas on May 13, 1999,

challenging the civil commitment order.   The district court

dismissed that action because Smith’s direct appeal of the

commitment order was pending in the Western District of

Tennessee.   Smith v. Bogan, No. 4:99-CV-384-Y (N.D. Tex. Nov. 16,

1999).   Smith is seeking essentially the same relief in this

civil action as she sought in the habeas action.   She seeks to

challenge the propriety of the civil commitment order.

     The district court did not err in dismissing Smith’s

complaint for failure to state a claim.   Black v. Warren, 134
                           No. 99-11412
                                -3-

F.3d 732, 733-34 (5th Cir. 1998).   Due to Smith’s failure to

address the basis of the district court’s dismissal, her appeal

is without arguable merit and is frivolous.     See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).     Because the appeal is

frivolous, it is DISMISSED.   See 5TH CIR. R. 42.2.   All

outstanding motions are DENIED.

     Smith is hereby informed that the dismissal of this appeal

as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), in addition to the strike for the district court’s

dismissal for failure to state a claim.     See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996) (“[D]ismissals as frivolous in

the district courts or the court of appeals count [as strikes]

for the purposes of [§ 1915(g)].”).   We caution Smith that once

she accumulates three strikes, she may not proceed IFP in any

civil action or appeal filed while she is incarcerated or

detained in any facility unless she is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; MOTIONS DENIED.